     Case 1:20-cv-00347-KD-N Document 8 Filed 08/28/20 Page 1 of 1                      PageID #: 33


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

MICHAEL SHANE FLETCHER,                               )
    Petitioner,                                       )
                                                      )
v.                                                    )         CIVIL ACTION 1:20-00347-KD-N
                                                      )
WARDEN NOAH PRICE OLIVER,                             )
    Respondent.                                       )

                                               JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED, ADJUDGED and

DECREED that JUDGMENT is entered in favor of the Respondent and against Petitioner Michael Shane

Fletcher, such that this action under 28 U.S.C. § 2241 is DISMISSED without prejudice, and

alternatively, with prejudice, and such that Fletcher is not entitled to a certificate of appealability or to

appeal in forma pauperis.

       DONE and ORDERED this the 28th day of August 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
